—Order unanimously affirmed without costs. Memorandum: After their house and barn were destroyed by fire, plaintiffs presented a claim to their fire insurance carrier, defendant Travelers Insurance Company. Because of defendant’s delay in making payment, plaintiffs commenced this action seeking compensatory and punitive damages. Thereafter, defendant paid the claim and plaintiffs served an amended complaint, seeking only punitive damages. Supreme Court properly dismissed the complaint pursuant to CPLR 3211 (a) (7), inasmuch as there exists no independent cause of action for punitive damages (see, Supreme Automotive Mfg. Corp. v Continental Cas. Co., 126 AD2d 153, 156, lv dismissed 69 NY2d 1038; Holoness Realty Corp. v New York Prop. Ins. Underwriting Assn., 75 AD2d 569, 570; Knibbs v Wagner, 14 AD2d 987). Because no corrective pleading would save plaintiffs’ cause of action, the court properly dismissed their complaint, even in the absence of a motion by defendant (see, Planned Consumer Mktg. v Coats & Clark, 127 AD2d 355, 369, affd 71 NY2d 442). (Appeal from Order of Supreme Court, Erie County, Doyle, Jr., J.— Dismiss Action.) Present—Callahan, J. P., Green, Lawton, Boomer and Boehm, JJ.